SCHWARZER, Senior District Judge,
Dissenting:
I respectfully dissent.
The majority holds, as a matter of law, that the jury was unreasonable in finding that Martinez was predisposed to enter into a drug transaction.
According to the testimony of Planearte, the government’s agent, he met Martinez while doing some work on Martinez’s car. Martinez asked him whether he worked only as a mechanic, to which Planearte responded that he also bought and sold drugs in large quantities. Martinez immediately volunteered that he had a person “who makes the crank.” Planearte then asked whether he would introduce him and Martinez said he wasn’t sure at that moment. About two weeks later, Martinez called Planearte for help with his ear. Planearte examined the car. Martinez then told him that he had spoken with his brother-in-law, who had asked how many pounds Planearte would want. The latter responded, 50 pounds to begin with.
Over the next three-and-a-half months, Planearte and Martinez had a number of contacts. Planearte explains that they were negotiating the first drug sale; the majority apparently believes Martinez when he says that Planearte was pressuring him into dealing drugs. Within a month of the first sale of a half-pound of methamphetamine, Martinez sold Planearte one pound and then five pounds.
Martinez told a different story, as the court’s opinion relates. Even if one were skeptical of Plancarte’s version, the court is surely not at liberty to reject it out of hand, particularly when the jury could reasonably take into account that Martinez, having been caught selling large quantities of drugs, had a powerful incentive to shade the truth.
It is well settled that to establish entrapment as a matter of law, “there must be undisputed evidence that a government agent induced an otherwise innocent person to commit the alleged crime by trickery, persuasion, or fraud.” United States v. Citro, 842 F.2d 1149, 1151-52 (9th Cir.1988). Where “it is not patently clear on the record that [the defendant] was not predisposed to commit the crime, the issue was one for the jury to decide after weighing the testimony and credibility of the witnesses.” United States v. Smith, 802 F.2d 1119, 1125 (9th Cir.1986).
This is not a case of government inducement of a person patently unwilling to deal drugs. The government did nothing more than have “an agent ... offer the opportunity to buy or sell drugs.” Jacobson v. United States, 503 U.S. 540, 549, 112 S.Ct. 1535, 1540, 118 L.Ed.2d 174 (1992). To the extent there was government inducement, it did not occur until after Martinez had made known his interest in his initial contacts with Planearte, an interest untainted by coercion. Compare United States v. McClelland, 72 F.3d 717, 723 (9th Cir.1995) (noting absence of threats or cash incentives), cert. denied, - U.S. -, 116 S.Ct. 1448, 134 L.Ed.2d 567 (1996), with Skarie, 971 F.2d at 321 (relying on threats of physical harm and acts of violence). Of the offer to become *1167Martinez’s “padrino,” which the opinion describes as “an important symbolic relationship,” Martinez said it did not mean much to him. A reasonable jury could find that such an offer did not “creat[e] a substantial risk that an otherwise law-abiding citizen would commit an offense.” United States v. Davis, 36 F.3d 1424, 1430 (9th Cir.1994).
Citro, not cited by the court, is closely analogous. The Citro court held that a rational trier of fact could find predisposition even where a government agent had first suggested a counterfeit credit card scheme and had supplied the eounterfiet cards, and where the defendant had agreed to the scheme only after attending two expensive dinners paid for by the agent. The court found it significant that the defendant volunteered the names of merchants he thought might cooperate, much like Martinez volunteered that he knew someone who made methamphetamine. Here, it was Martinez who first proposed supplying drugs without being offered any inducement and who showed, by his subsequent conduct, that he was ready, willing, and competent to deal drugs.
The court’s references to Plancarte’s compensation and his inappropriate conduct are beside the point. “If a government agent persuades an unwilling person to commit a crime and thereby traps an unwary innocent instead of an unwary criminal, there is entrapment as a matter of law.... As the court has made clear, however, it is not the degree of government participation that is critical but, rather, the predisposition of the defendant.” United States v. Hermosillo-Nanez, 545 F.2d 1230, 1232 (9th Cir.1976); see also United States v. Reynoso-Ulloa, 548 F.2d 1329, 1338 (9th Cir.1977) (rejecting the argument that the agent was working on a contingent fee basis and reiterating that “predisposition of the defendant, rather than the conduct of the Government, is to be the focal point of an entrapment defense.”).
I would reverse the judgement of acquittal and remand for a new trial.